DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 4/28/2022.  These drawings are entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with William Kidd Reg. No. .31772 on 5/23/2022.

The application has been amended as follows: 

1.	(Previously Presented) A method performed by a control node, where the control node is a central unit-control plane (CU-CP), for handling communication of data of one or more wireless devices in a wireless communications network, the method comprises:
triggering a control process on radio access bearers (RAB), wherein the control process is triggered by receiving a message relating to a process associated with at least one RAB, wherein the message is:
a request from a core network node, via a control plane interface, to create a wireless device context in a distributed radio network node with a set of RABs for the wireless device;
a request from the core network node, via the control plane interface, to remove a wireless device context with associated RABs in a distributed radio network node; or
a message related to a fault scenario resulting in a cleanup procedure where the wireless device context with associated RABs is released,
wherein the control process is a RAB setup, a RAB resume, a RAB suspend, or a RAB release;
identifying more than one RAB, to perform the control process on, for at least one wireless device;
bundling control information associated with the identified more than one RAB in a control signal;
sending to a process node, where the process node is a central unit-user plane (CU-UP) node, the control signal for the identified more than one RAB; and
receiving a response from the process node associated with the control signal, wherein the response comprises bundled confirmations, rejections, or both confirmations and rejections of the control process for one or more RABs.
2-5.	(Cancelled) 

6.	(Previously Presented) The method according to claim 1, wherein the identifying more than one RAB comprises identifying more than one RAB, to perform the control process on, for more than one wireless device.
7.	(Currently Amended) The method according to claim 1, wherein the sending the control signal for the bundledcontrol information comprises transmitting the control signal to the process node.
8.	(Cancelled) 
9.	(Currently Amended) A method performed by a process node, where the process node is a central unit-user plane (CU-UP) node, for handling communication of data of one or more wireless devices in a wireless communications network, the method comprises:
receiving from a control node, in which the control node is a central unit-control plane (CU-CP) node, a control signal related to a control process on radio access bearers (RAB), wherein the control process is triggered by the control node in response to a message relating to a process associated with at least one RAB, wherein the message is:
a request from a core network node, via a control plane interface, to create a wireless device context in a distributed radio network node with a set of RABs for the wireless device;
a request from the core network node, via the control plane interface, to remove a wireless device context with associated RABs in a distributed radio network node; or
a message related to a fault scenario resulting in a cleanup procedure where the wireless device context with associated RABs is released,
wherein the control process is a RAB setup, a RAB resume, a RAB suspend, or a RAB release; and
wherein the control signal bundles control information associated with more than one RAB for at least one wireless device;
performing the control process based on the received control signal; and
transmitting to the control node,
10-12.	(Cancelled) 
13.	(Previously Presented) A control node for handling communication of data of one or more wireless devices in a wireless communications network, where the control node is a central unit-control plane (CU-CP) node, the control node comprising:
processing circuitry; and
a memory comprising instructions which, when executed by the processing circuitry, cause the control node to:
trigger a control process on radio access bearers (RAB) , wherein the control process is triggered by receiving a message relating to a process associated with at least one RAB, wherein the message is:
a request from a core network node, via a control plane interface, to create a wireless device context in a distributed radio network node with a set of RABs for the wireless device;
a request from the core network node, via the control plane interface, to remove a wireless device context with associated RABs in a distributed radio network node; or
a message related to a fault scenario resulting in a cleanup procedure where the wireless device context with associated RABs is released,
wherein the control process is a RAB setup, a RAB resume, a RAB suspend, or a RAB release;
identify more than one RAB, to perform the control process on, for at least one wireless device;
bundle control information associated with the identified more than one RAB in a control signal;
send to a process node, where the process node is a central unit-user plane (CU-UP) node, the control signal for the identified more than one RAB; and
receive a response from the process node associated with the control signal, wherein the response comprises bundled confirmations, rejections, or both confirmations and rejections of the control process for one or more RABs.
14-17.	(Cancelled) 
18.	(Previously Presented) The control node according to claim 13, further to identify more than one RAB, to perform the control process on, for more than one wireless device.
19.	(Currently Amended) The control node according to claim 13, further to send the control signal for the bundledcontrol information by being configured to transmit the control signal to the process node.
20.	(Cancelled) 
21.	(Currently Amended) A process node for handling communication of data of one or more wireless devices in a wireless communications network, where the process node is a central unit-user plane (CU-UP) node, the process node comprising:
processing circuitry; and
a memory comprising instructions which, when executed by the processing circuitry, cause the process node to:
receive from a control node, in which the control node is a central unit-control plane (CU-CP) node, a control signal related to a control process on radio access bearers (RAB), wherein the control process is triggered by the control node in response to a message relating to a process associated with at least one RAB, wherein the message is:
a request from a core network node, via a control plane interface, to create a wireless device context in a distributed radio network node with a set of RABs for the wireless device;
a request from the core network node, via the control plane interface, to remove a wireless device context with associated RABs in a distributed radio network node; or
a message related to a fault scenario resulting in a cleanup procedure where the wireless device context with associated RABs is released,
wherein the control process is a RAB setup, a RAB resume, a RAB suspend, or a RAB release; and
wherein the control signalbundles control information associated with more than one RAB for at least one wireless device;
perform the control process based on the received control signal; and
transmit to the control node,
22-24.	(Cancelled) 
25.	(Previously Presented) A non-transitory machine-readable storage medium comprising instructions which, when executed on at least one processor of a control node, where the control node is a central unit-control plane (CU-CP), for handling communication of data of one or more wireless devices in a wireless communications network, are capable of causing the control node to perform operations comprising:
triggering a control process on radio access bearers (RAB), wherein the control process is triggered by receiving a message relating to a process associated with at least one RAB, wherein the message is:
a request from a core network node, via a control plane interface, to create a wireless device context in a distributed radio network node with a set of RABs for the wireless device;
a request from the core network node, via the control plane interface, to remove a wireless device context with associated RABs in a distributed radio network node; or
a message related to a fault scenario resulting in a cleanup procedure where the wireless device context with associated RABs is released,
wherein the control process is a RAB setup, a RAB resume, a RAB suspend, or a RAB release;
identifying more than one RAB, to perform the control process on, for at least one wireless device;
bundling control information associated with the identified more than one RAB in a control signal;
sending to a process node, where the process node is a central unit-user plane (CU-UP) node, the control signal for the identified more than one RAB; and
receiving a response from the process node associated with the control signal, wherein the response comprises bundled confirmations, rejections, or both confirmations and rejections of the control process for one or more RABs.
26.	(Currently Amended) A non-transitory machine-readable storage medium comprising instructions which, when executed on at least one processor of a process node, where the process node is a central unit-user plane (CU-UP) node, for handling communication of data of one or more wireless devices in a wireless communications network, are capable of causing the process node to perform operations comprising:
receiving from a control node, in which the control node is a central unit-control plane (CU-CP) node, a control signal related to a control process on radio access bearers (RAB), wherein the control process is triggered by the control node in response to a message relating to a process associated with at least one RAB, wherein the message is:
a request from a core network node, via a control plane interface, to create a wireless device context in a distributed radio network node with a set of RABs for the wireless device;
a request from the core network node, via the control plane interface, to remove a wireless device context with associated RABs in a distributed radio network node; or
a message related to a fault scenario resulting in a cleanup procedure where the wireless device context with associated RABs is released,
wherein the control process is a RAB setup, a RAB resume, a RAB suspend, or a RAB release; and
wherein the control signal bundles control information associated with more than one RAB for at least one wireless device;
performing the control process based on the received control signal; and
transmitting to the control node,


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHAOHUI YANG whose telephone number is (571)270-7527. The examiner can normally be reached 9 AM to 5 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZHAOHUI . YANG
Examiner
Art Unit 2468



/ZHAOHUI YANG/Examiner, Art Unit 2468                                                                                                                                                                                                        

/KHALED M KASSIM/Primary Examiner, Art Unit 2468